Title: From John Quincy Adams to Justus Bush Smith, 8 January 1805
From: Adams, John Quincy
To: Smith, Justus Bush



Sir.
Washington City 8. January 1805.

When I was at New-York in April last, I received from your brother James $500 in part payment of the interest due upon your note. There still remains about $200 of interest due—This, together with the principal, from what he then said to me, and from the assurances in your letters before that time, I suppose you are at this time prepared to discharge—If however it will better suit your convenience to pay the interest remaining due, and part of the principal, I shall be glad to be informed of it. About the 15th: of March I expect to be in New-York, and will thank you for an answer, what part of the note, I may then depend upon receiving.
I am, Sir, with respect, your very humble and obedt: Servt:
